Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein for an entire axial length of the fitting convex portion along which a radial exterior of the fitting convex portion is in direct contact with a radial interior of the combustor insertion port, a diameter dimension of an outer peripheral surface of the fitting convex portion is equal to or smaller than the diameter of the inner peripheral surface of the combustor insertion port”.  The specification states in paragraph 27: “An outer peripheral surface of the fitting convex portion 15 has a diameter5 dimension which is the same as or slightly smaller 
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein for an entire axial length of the fitting convex portion along which a radial exterior of the fitting convex portion is in direct contact with a radial interior of the combustor insertion port, a diameter dimension of an outer peripheral surface of the fitting convex portion is equal to or smaller than the diameter of the inner peripheral surface of the combustor insertion port”.   It is unclear how the fitting convex portion (the interior structure) 
Claim 1 recites “a radial interior of the combustor insertion port”.  This term lacks antecedent basis in the original disclosure and appears to refer to the inner peripheral surface of the combustor insertion port, which is a named element.  It is therefore unclear if the radial interior is a separate element or is another name for the inner peripheral surface.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendment overcomes the 112(a) rejection of record. The amended claim continues to rely on the particular length of the fitting convex portion.  The exact span of the fitting convex portion is not described in the original disclosure.  As described by the Examiner in the proposed amendment, this issue could be avoided by describing the outer shell (which contains the fitting convex portion) rather than fitting convex portion.  Additionally, the amendment brings further 112 issues which complicate the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741